Exhibit 10.5

 

RESTRICTIVE COVENANT AGREEMENT

 

This Restrictive Covenant Agreement, (the "Agreement"), made this the 23rd day
of September, 2008, and effective as of the Commencement Date (as defined below)
by and betweenHampton Roads Bankshares, Inc., a Virginia corporation ("HRB"),
with a principal address of 999 Waterside Drive, Suite 200, Norfolk, Virginia
(23510) and David R. Twiddy (the "Officer"), with an address of 310 Harrier
Court, Elizabeth City, North Carolina (27909).

 

WITNESSETH:

 

WHEREAS, this Agreement is entered into by HRB and Officer as a condition of the
closing of a merger pursuant to that certain Agreement and Plan of Merger (the
“Merger Agreement”) dated September 23, 2008, by and between HRB and Gateway
Financial Holdings, Inc., a North Carolina financial holding company, (“GFH”),
whereby GFH will be merged into HRB and GFH’s wholly owned subsidiary, Gateway
Bank & Trust Co., a North Carolina chartered commercial bank (“Gateway”), will
become a wholly owned subsidiary of HRB ( the “Merger”);

 

WHEREAS, Officer is being directly and materially benefited as an equity holder
in and executive of GFH as a result of the Merger and through this Agreement
with HRB;

 

WHEREAS, Officer desires to render valuable services to HRB and it is the desire
of the HRB to have the benefit of Officer's continued and future loyalty,
service and counsel;

 

WHEREAS, HRB is a Virginia bank holding company which currently has two (2)
wholly owned bank subsidiaries and as a consequence of the Merger, will become
the parent company of Gateway;

 

WHEREAS, Officer has particular and peculiar knowledge and background in the
operation of a business of the nature of HRB’s business or future business,
specifically Gateway’s operations;

 

WHEREAS, Officer is currently employed as the President of GFH and will become
the Chief Executive Officer of Gateway an executive officer of HRB after the
closing of the Merger Agreement;

 

WHEREAS, upon closing of the Merger Agreement, Officer will have integral
knowledge of the confidential and trade secret information of HRB and Gateway;
and

 

WHEREAS, HRB desires to protect its investment in GFH, Gateway, Shore Bank and
Bank of Hampton Roads and any of its subsidiaries from unfair competition and
its confidential information from unauthorized disclosure or misappropriation.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth, the parties covenant and agree as follows:

 

--------------------------------------------------------------------------------



 

1.

Effective Date; Payment to Officer upon Closing of Merger.

 

The effective date of this Agreement shall be the closing date of the Merger
Agreement; provided, however, this Agreement shall be null and void ab initio if
Officer is not serving as the President of GFH on the closing date of the Merger
Agreement. In consideration for his covenants and obligations as set forth
herein, HRB will pay to Officer a net after-tax amount of Four Hundred
Twenty-Five Thousand Dollars and no cents ($425,000.00) upon the closing of the
Merger Agreement.

 

 

2.

Restrictive Covenants.

 

(a)             During Officer's employment with Gateway and for a period of one
(1) year following the date Officer's employment with Gateway ends, Officer will
not, directly or indirectly, either as a principal, agent, employee, employer,
stockholder, partner or in any other individual or representative capacity
whatsoever, serve in a position where Officer is engaged in the process of
providing services or products that compete with the services or products
provided by HRB or any direct or indirect wholly owned subsidiary of HRB,
including, but not limited to, Gateway, Bank of Hampton Roads and Shore Bank,
their successors or assigns, at any time during the last year of Officer’s
employment with Gateway. This restriction shall only apply within a one-hundred
(100) mile radius of any office or branch operated by Gateway, Shore Bank, Bank
of Hampton Roads, HRB or any direct or indirect wholly owned subsidiary of HRB
on the date Officer’s employment with Gateway ends.

 

(b)              During Officer's employment with Gateway and for a period of
one (1) year following the later of (i) the date Officer's employment with
Gateway ends or (ii) the date Officer ceases to receive any payment from Gateway
pursuant to any agreement (except as provided below), Officer will not solicit,
or assist any person or entity to solicit, any person or entity who, during the
six (6) month period prior to the date Officer’s employment with Gateway ends,
paid or engaged Gateway, Shore Bank, Bank of Hampton Roads, HRB or any direct or
indirect wholly owned subsidiary of HRB, for products or services, for the
purpose of providing services or selling products where those services or
products compete with the services or products offered by Gateway, Shore Bank,
Bank of Hampton Roads, HRB or any direct or indirect wholly owned subsidiary of
HRB, as of the date Officer’s employment with Gateway ends. If Officer’s
employment with Gateway is terminated by either Gateway or Officer as a result
of a “Change in Control” of HRB, then the duration of the restriction set forth
in this section 2(b) shall be one (1) year from the date Officer’s employment
with Gateway ends. For purposes of this Agreement, a “Change in Control” shall
be defined as (a) the date that any one person, or more than one person, acting
as a group, acquires ownership of stock of HRB that, together with stock held by
such person or group constitutes more than 50% of the total fair market value or
total voting power of the stock of HRB , (b) the date any one person, or more
than one person, acting as a group, acquires (or has acquired ownership during
the twelve (12) month period ending on the date of the most recent acquisition
by such person) ownership of stock of HRB possessing 30% or more of the total
voting power of the stock, or (c) the date a majority of the members of HRB’s
Board of Directors are replaced during any twelve (12) month period by directors
whose appointment or election is not endorsed by a majority of the members of
HRB’s Board of Directors before the date of the appointment or election.

 

2

 

--------------------------------------------------------------------------------



 

(c)          During Officer's employment with Gateway and for a period of one
(1) year following the later of (i) the date Officer’s employment with Gateway
ends or (ii) the date Officer ceases to receive any payment from Gateway
pursuant to any agreement, Officer agrees that he will not on his own behalf or
on behalf of any person or entity, in any capacity, solicit, recruit or hire or
assist others in soliciting, recruiting or hiring any person who, during the
twelve (12) months preceding the termination of Officer's employment with
Gateway, was an employee or officer with Gateway, Shore Bank, Bank of Hampton
Roads, HRB or any direct or indirect wholly owned subsidiary of HRB. If
Officer’s employment with Gateway is terminated by either Gateway or the Officer
as a result of a “Change in Control” (as defined above) of HRB, then the
duration of the restriction set forth in this section 2(c) shall be one (1) year
from the date Officer’s employment with Gateway ends.

 

(d)              During Officer's employment with Gateway, and at all times
thereafter, Officer agrees not to disclose, communicate or divulge to any third
party, or use, or permit others to use, any confidential information of Gateway,
Shore Bank, Bank of Hampton Roads, HRB or any direct or indirect wholly owned
subsidiary of HRB. For purposes of this Agreement, “confidential information”
shall mean all information disclosed to Officer, or known to Officer as a
consequence of or through Officer’s employment with Gateway, where such
information is not generally known by the public or was regarded or treated as
proprietary by Gateway, Shore Bank, Bank of Hampton Roads, HRB or any direct or
indirect wholly owned subsidiary of HRB.

 

Subsections (a), (b), (c), and (d) of this Section 2 are intended by the parties
hereto as separate and divisible provisions, and if for any reason either one is
held to be invalid or unenforceable, neither the validity nor the enforceability
of the other shall thereby be affected. If any court holds that the whole or any
part of Subsections (a), (b), (c), and (d) is unenforceable by reason of the
extent, duration or geographic scope thereof, or otherwise, then the court
making such determination shall have the right to reduce such extent, duration,
geographic scope, or other provisions hereof, and in its reduced form such
Section shall be enforceable in the manner contemplated hereby.

 

3.            Notice of Subsequent Employment. For a period which is the later
of one (1) year (i) after Officer's employment with Gateway ends or (ii) the
date Officer ceases to receive any payment from Gateway pursuant to any
agreement, Officer agrees to notify Gateway of the name and address of Officer's
employer and Officer hereby authorizes Gateway to contact any such employer
during that period for the limited purpose of making the employer aware of this
Agreement and protection against any disclosure of confidential and proprietary
information, or unfair competition. If Officer’s employment with Gateway is
terminated by either Gateway or Officer as a result of a “Change in Control” (as
defined above) of HRB, then the obligations required of Officer set forth in
this section 3 shall be one (1) year from the date Officer’s employment with
Gateway ends.

 

4.            Remedies. Officer acknowledges that if Officer breaches or
threatens to breach this Agreement, in addition to any and all other rights and
remedies it may have, HRB shall be entitled to injunctive relief, both temporary
and permanent, against Officer, as Officer recognizes that a remedy at law would
be inadequate and insufficient. HRB shall be entitled to recover from Officer
all costs

 

3

 

--------------------------------------------------------------------------------



and expenses, including but not limited to reasonable attorney's fees and court
costs, incurred by HRB as a result of or arising out of any breach of threatened
breach under or pursuant to this Agreement in addition to such other rights and
remedies as HRB may have under this Agreement or any other agreement, at law or
in equity.

 

 

5.

Miscellaneous.

 

                               (a)            Waiver.   A waiver by any party of
any of the terms and conditions of this

Agreement in any instance shall not be deemed or construed to be a waiver of
such terms and conditions for the future, or of any subsequent breach thereof.

 

                               (b)           Severabilitv.   If any provision of
this Agreement, as applied to any circumstances, shall be adjudged by a court to
be void and unenforceable, the same shall in no way affect any other provision
of this Agreement or the applicability of such provision to any other
circumstances.

(c)             Amendment.   This Agreement may not be varied, altered,
modified, changed, or in any way amended except by an instrument in writing,
executed by the parties

hereto or their legal representatives.

 

(d)             Nonassignabilitv of Payments.    Neither Officer nor his estate
shall have any right to commute, sell, assign, transfer or otherwise convey the
right to receive any payments hereunder, which payments and the right thereto
are expressly declared to be nonassignable and nontransferable.

 

                                (e)               Binding Effect.   This
Agreement shall be binding upon and inure to thebenefit of Officer (and his
personal representative), HRB and any successor organization or organizations
which shall succeed to substantially all of the business and property of HRB,
whether by means of merger, consolidation, acquisition of all or substantially
all of the assets of HRB or otherwise, including by operation of law.

 

                                (f)              Governing Law.   This Agreement
shall be governed by and construed in accordance with the Laws of the
Commonwealth of Virginia, whether statutory or decisional, applicable to
agreements made and entirely to be performed within such state and such
provisions of federal law as may be applicable. Venue for any dispute arising
hereunder shall lie exclusively in the state or federal courts located in or
having jurisdiction over the City of Norfolk, Virginia, or where HRB is
headquartered.

 

(g)           Assignment.  Officer shall not have the right to transfer or
assign any or all of his or her rights or interest hereunder. This Agreement may
be assigned by HRB.

 

(h)         Background, Enumerations and Headings. The Background, enumerations
and headings contained in this Agreement are for convenience of reference only
and are not intended to have any substantive significance in interpreting this
Agreement.

 

[Signatures Follow Next Page]

 

4

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Officer:

Hampton Roads Bankshares,

 

a Virginia banking corporation

 

/s/ David R. Twiddy     (SEAL)

By:  /s/ Jack W. Gibson      

(SEAL)

David R. Twiddy

Print Name:  Jack W. Gibson 

 

Title:  Vice Chairman, President and 

           Chief Executive Officer 

 

Date:  December 31, 2008                                        
                                   Date:  December 31, 2008

 

 

 

 

 

 

 

 

 

5

 

 